Citation Nr: 1704302	
Decision Date: 02/13/17    Archive Date: 02/23/17

DOCKET NO.  15-27 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from December 1961 to December 1964 and from November 1983 to February 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2013 rating decision by the Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The Veteran's service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment for which he would otherwise be qualified.

CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicable Law and Analysis

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of service connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992). 

The central inquiry for the Board is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration is given to the Veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

The regulations provide that if there is only one service-connected disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).

Currently, the Veteran has the following service-connected disabilities: bilateral hearing loss, evaluated as 0 percent disabling form March 28, 1996, 20 percent from March 27, 2003, and 60 percent from August 24, 2012; tinnitus, evaluation as 10 percent disabling from May 31, 1996; pes planus, evaluated as 10 percent disabling from December 19, 2001; and residuals of ruptured eardrums, bilateral, evaluated as 0 noncompensable form March 28, 1996.   His combined disability rating as of August 24, 2012 is 70 percent.  He therefore meets the schedular criteria for TDIU.  38 C.F.R. § 4.16(a).  Accordingly, entitlement to TDIU is warranted if the Veteran is unable to secure and follow substantially gainful occupation by reason of his service-connected disabilities.  As will be discussed below, TDIU is granted.

On March 2013 Application or Increased Compensation Based on Unemployability, the Veteran reported that he last worked in 1993 and that that he retired due to severe memory loss.  He reported that he finished three years of college and last worked as an aeronautical information specialist.  He contended that his hearing loss, tinnitus, and bilateral foot disabilities prevented him from securing or following any substantially gainful occupation.  

In a March 2014 statement, Dr. A. Benner, a Doctor of Audiology, reported the findings on the Veteran's recent audiological evaluation and opined that the Veteran's bilateral hearing loss and tinnitus rendered him unemployable.  She explained that he needed to avoid working in any environment in which there was any noise that might exacerbate his hearing loss.  She added that these limitations would prevent verbal communication face-to-face as well as by telephone, even with the use of amplification.  She stated that his condition would pose a safety risk in any job setting that involved transportation/driving or being around heavy or moving machinery.  She further commented that his hearing loss would significantly impair his employability in most job assignments with or without adaptation and/or amplification.  

In a VA Form 21-0968N-5, "Hearing Loss and Tinnitus Disability Benefits Questionnaire," dated in March 2014, Dr. A. Benner reported that the Veteran's tinnitus impacted ordinary conditions of daily life, including the ability to work due to "[r]oars covering up conversations."  There is no competent evidence to the contrary.  

In this case, the Veteran has been unemployed for many years.  The medical and lay evidence demonstrates that his service-connected hearing loss and tinnitus disabilities cause significant functional and occupational impairment in most job assignments, would preclude him from working in an environment involving either verbal face-to-face or telephone communication and conversations, and would pose a safety risk in any job setting that involved driving or being around heavy machinery consistent with his level of education and prior work experience.  The Board finds that the Veteran's service-connected disabilities are of sufficient severity to preclude him from obtaining or retaining gainful employment. TDIU is granted.  38 C.F.R. § 4.12, 4.16(a).


ORDER

Entitlement to TDIU is granted.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


